Title: John Steele to Thomas Jefferson, 26 October 1816
From: Steele, John
To: Jefferson, Thomas


          
            Sir,
            Collectors office Philada Octr 26. 1816
          
          I have recieved, consigned to me by Stephen Cathalan Esqr at Marseilles, a small Box by the Brig David Maffet, and a double Cask of Wine by the Ship Prosperity, both of which I have shiped on board the Scr Hilan Capt. Hand, consigned to Messrs Gibson & Jefferson at Richmond, as ⅌ Bill of lading enclosed
          Mr Cathalan informs me there are about twenty Gallons of Wine, & on that quantity I have charged duty, as I could not have it guaged
          On the enclosed  Bill of frieght are endorsed the duty & charges which I have paid
          
            I am very respectfully
             Sir your Obedt Sert
          
          Jno Steele
        